Citation Nr: 1030532	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-28 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In his September 2006 substantive appeal, the Veteran requested 
to be scheduled for a Board hearing at his local RO.  He withdrew 
this request in writing in November 2008.  Therefore, the hearing 
request is deemed to have been withdrawn.


FINDING OF FACT

In a signed statement received by VA in September 2009 prior to 
the promulgation of a decision, the Veteran indicated that he 
wished to withdraw all issues on appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal, the Board does 
not have jurisdiction to consider the claims and they must be 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In a September 2009 statement that was signed by the Veteran, the 
Veteran stated that "We accept the 100% P&T.  This resolves all 
issues on appeal."  The Board notes that this statement is 
referring to the August 2009 rating decision that increased the 
rating of the Veteran's adjustment disorder with posttraumatic 
stress disorder (PTSD) to 100 percent.  

The appellant's statement constitutes a written withdrawal of the 
substantive appeal with regard to the matters of entitlement to 
service connection for rheumatoid arthritis and whether new and 
material evidence had been submitted to reopen the service 
connection claim for tinea versicolor.  The Board acknowledges 
that the informal hearing presentation that was submitted by the 
Veteran's accredited representative in July 2010 does not 
reference the Veteran's withdrawal.  The Board notes, however, 
that the representative's statement makes no specific arguments 
with respect to the merits of the Veteran's claims.  The Board 
further notes that the Veteran has otherwise submitted a valid 
withdrawal of the remaining claims.

Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it must be dismissed, 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§§ 20.202, 20.204(b), (c).


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


